Citation Nr: 1442579	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-24 4168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active naval service from December 1977 to January 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied service connection for the Veteran's low back disability.  In February 2013, the Board remanded the case to the RO for additional development.  The Board is satisfied as to substantial compliance with its February 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling a second VA examination to assess the nature, extent, onset, and etiology of any low back disability found to be present.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

A chronic low back disorder was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed lumbar spine degenerative disc disease is etiologically related to his low back injury incurred during service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met and arthritis may not be presumed to have been acquired.  38. U.S.C.A. §§ 1101, 1110, 1111, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2010.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  No outstanding records have been identified that have not otherwise been obtained.

The Veteran's representative argued that VA failed its duty to assist the Veteran.  Specifically, that the Veteran "misunderstood" the method for submitting lay statements and that the Veteran expected VA to obtain these statements for him.  An April 2013 letter from the Veteran identified three individuals who knew about his back problem.  He included their addresses and phone numbers.  However, in both the June 2010 and March 2013 notice letters, the Veteran was advised that he "may send" his own statement or the statements of others regarding his low back disorder.  This language matches the language used in the February 2013 Remand.  Thus, the Veteran was notified three times to submit any lay statements.  

In addition, the representative argued that the VA failed to assist the Veteran in obtaining his pharmacy records.  In both June 2010 and March 2013 letters mailed to the Veteran, Authorization and Consent to Release Information to VA forms were enclosed.  The Veteran did not return any completed forms indicating any outstanding pharmacy records.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).

VA examinations specifically addressing the claim of entitlement to service connection for a low back disability have been provided in August 2010 and April 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).


The Veteran reported at the second VA examination in April 2013 that he had applied for disability benefits with the Social Security Administration (SSA) two to three months prior to the examination.  However, there is no basis for taking any action based on this report.  First, the record contains no evidence that the Veteran was found eligible to receive Social Security disability benefits or that the SSA has even taken any action on the claim.  Moreover, and of greater import, neither the Veteran nor his attorney has identified any SSA records, which may not even exist, as being relevant to his appeal.   See Golz v. Shinseki 590 F.3d 1317, 1321 (2010) (holding there is no duty to get SSA records when there is no evidence they are relevant).  The record contains no other mention of this ongoing SSA claim and there is no indication that the SSA has any records that would substantiate a causal relationship between his service related low back injury and his current low back disability, any possible SSA records need not be obtained.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will discuss the merits of the claim.

Merits

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).

A review of the record shows that the Veteran has been variously diagnosed as having degenerative joint disease, spondylosis, and degenerative disc disease of the lumbar spine.  Such more than satisfies he first element of Shedden. 

The Board notes that the Veteran is not entitled to presumptive service connection for his low back disability.  Arthritis of the lumbar spine is not mentioned in the record until the second VA examination in April 2013, over fifteen years after the Veteran was discharged from service.  Even then, the examiner only checked a box indicating arthritis was indicated in current x-rays.  There is no indication in the record that the Veteran's low back injury sustained in service resulted in a diagnosis of arthritis prior to this examination, and more importantly, within one year of separation from the service.  The presumption of service connection has not been triggered.

With regard to the second element of Shedden, in December 1977, the Veteran's STRs show he received treatment after slipping on a wet deck and injuring his low back.  In January 1978, he was found to have a lumbosacral strain but was still able to bend over and touch his toes without any signs of pain.  A contemporaneous X-ray report was within normal limits.  Nevertheless, he was restricted to light duty with no lifting, no prolonged standing, and no running for two weeks.  As his low back pain was felt to be probably psychosomatic, he underwent a psychological examination for psychosomatic or malingering.  No psychological diagnosis was found.  However, due to his marginal military performance, the examiner felt that the Veteran would probably not make a satisfactory adjustment to active duty.  Later in January 1978, no defects were noted that disqualified the Veteran from performance of his duties or entitled him to disability benefits.  In addition, the Veteran indicated that he had no significant changes in his health since his initial entrance into service.  The Veteran was discharged from service in January 1978.

Based on this evidence, the second element of Shedden is satisfied.

Regarding the question of whether the Veteran's current low back disability is related to his in-service injury, he was afforded a VA examination in August 2010 for his lumbar spine.  He complained of ongoing low back pain after slipping in a shower during basic training.    Following review of the claims file, interview of the Veteran, and physical examination, which included an MRI, the examiner diagnosed the Veteran with mild spondylosis at L5 without neurological compromise.  The examiner opined that the Veteran's low back disability was not caused by or was a result of the Veteran's episode of low back injury in service but instead was the result of normal aging.

In March 2013, the Veteran saw Dr. D.C.B., M.D., for an independent medical examination.  Dr. D.C.B. indicated that the Veteran "tells us" he had a slip and fall accident while in the Navy, that resulted in two broken bones at L45 and L5, and that he had been experiencing continuous pain since that time.  Lumbar spine x-rays showed narrowed L5 disc space and grade I L5 retrolisthesis.  Dr. D.C.B. opined that findings appeared consistent with the reported 1977 fall.

In April 2013, the Veteran again was afforded a VA examination.  The examiner opined that the Veteran's current lumbar spine degenerative disc disease was not related to or had its onset due to the Veteran's low back injury in service, which resulted in a diagnosis of lumbar strain and contusion, as the record contained no evidence of a continuity of a back condition.

The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. At 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Although the Veteran is competent to report low back pain, he is not competent to provide a medical diagnosis or a causal relationship between his present low back disability and the low back injury incurred during service.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disabilities can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, while he is competent to report injuring his low back in service and sustaining a contusion, he lacks the competence to link his current low back disorder to his in-service injury.  He also lacks the skill to diagnose a fracture of the spine.  The Board also emphasizes that there is no in-service evidence showing that the Veteran sustained a fracture to his lumbar spine.  X-rays of the spine were within normal limits.  Such calls into question the credibility of his report of injury as well as his competence.

The Board similarly gives little probative weight to Dr. D.C.B.'s opinion.  Dr. D.C.B. clearly stated that his opinion was based on the Veteran telling him that his in-service fall resulted in a fracture.  However, as discussed above, the service treatment records are absent any findings of a fracture.  The contemporaneous X-rays reports were within normal limits.  Thus, in this case, the Board has determined that the Veteran is not a credible historian, and that he did not suffer a lumbar spine fracture in service.  The opinion is thereby not shown to have been based on an accurate history, and it is afforded no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Instead, the Board emphasizes that there are two persuasive VA medical opinions that weigh against the Veteran's claims and are found to have great probative value.  The first opinion noted that the Veteran's current low back disability was the result of normal aging.  The second opinion noted that the record contained no evidence of continuity of a back condition.  Both opinions noted that the claimant's current low back disorder was not related to nor had its onset due to the Veteran's in-service low back injury.  In addition, both VA examiners reviewed the Veteran's claim file, conducted a thorough examination, and obtained objective medical evidence to support their opinions.  The Veteran's representative argued that age related diseases do not discriminate and that the Veteran's current back disability results from the Veteran's service injury.  However, the Veteran's assertions and his representative's argument that his current low back disability is related to in-service low back injury is outweighed by the medical evidence to the contrary. 

Consideration has been given to the Veteran's report of continuity of symptomatology.  He states that he has been experiencing low back pain since his injury in service and it had worsened.  However, the record contains no evidence of any treatment for his back symptoms after his discharge from service.  The record contains no evidence of any back symptoms over the next thirty-two years until the Veteran filed the present claim.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, given his proclivity to exaggerate the history of his injury, along with the large gap between service and the first documentation of a chronic low back disability, and that a VA examiner has stated that the Veteran's current low back problems are age-related, the Board finds the Veteran's report of continuity since service to lack credibility.

In summary, as the preponderance of the evidence is against the claim, service connection for a low back disability is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


